
	
		I
		112th CONGRESS
		1st Session
		H. R. 1314
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Markey, Mr. Van Hollen,
			 Mr. Luján,
			 Mr. Carson of Indiana,
			 Mr. Garamendi,
			 Mr. Holt, Mr. Lipinski, Mr.
			 Michaud, and Mr. Ellison)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a
		  global rare earth element assessment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Resource Assessment of Rare Earths Act
			 of 2011 or the RARE Act of 2011.
		2.Global rare earth
			 element resource assessment
			(a)In
			 GeneralNot later than 3
			 years after the date of enactment of this Act, the Secretary of the Interior,
			 acting through the Director of the United States Geological Survey and in
			 coordination with the heads of national geological surveys where available,
			 shall submit to the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a comprehensive report on global rare earth element resources and potential
			 future global supply. Such report shall use the best available data and
			 include—
				(1)the identity and quantity of individual
			 rare earth elements in known deposits;
				(2)models demonstrating the geologic
			 conditions necessary for the formation, and the variability in composition, of
			 the most significant deposits of rare earth elements;
				(3)regional
			 assessments of the likelihood of occurrence of undiscovered deposits and an
			 estimate of the quantity of rare earth elements thought to be present;
				(4)recommendations,
			 developed in consultation with other appropriate agencies, on areas of need for
			 future geologic research related to—
					(A)rare earth
			 elements; and
					(B)other minerals
			 that are critical based on the impact of a potential supply restriction and the
			 likelihood of a supply restriction; and
					(5)analysis, developed with participation by
			 the National Minerals Information Center and in consultation with appropriate
			 agencies, of the rare earth elements supply chain and associated processes and
			 products, including mining, processing, separation, metal production, alloy
			 production, and manufacturing of products sold to end users.
				(b)Rare earth
			 elementIn this section the
			 term rare earth element means—
				(1)any element in the
			 lanthanides group of elements, which consists of lanthanum, cerium,
			 praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium,
			 dysprosium, holmium, erbium, thulium, ytterbium, and lutetium;
				(2)yttrium;
			 and
				(3)scandium.
				(c)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary of the Interior to carry out this section $10,000,000 for the period
			 of fiscal years 2012 through 2014.
			
